DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s reply of 12/27/2021 is acknowledged. Claims 1-12 are pending. Regarding the Office action mailed 09/01/2021:
The objection to the application for failing to provide the incorporation-by-reference paragraph for the Sequence Listing submitted as an ASCII text file is maintained. Applicant was instructed to submit a substitute specification in marked-up and clean copies to add the required incorporation-by-reference paragraph, along with a statement that the substitute specification contains no new matter (Office action of 09/01/2021, page 4). In the response, Applicant indicated that a substitute specification “is provided herein”. However, the examiner finds no substitute specification provided in the reply.
Similarly, Applicant indicated that the substitute specification obviated the objections to the specification for missing a “Brief Description of the Drawings” and for misspelling “reverse”. However, because no substitute specification is found in the reply, these objections are also maintained.
The objections to claims 2 and 4 are obviated by the amendments to those claims.
The rejection of claims 3-5 under 35 USC 112(b) as being “use” claims is withdrawn in view of the amendments to those claims.
The rejection of claim 8 under 35 USC 112(b) for the presence of trademarks is maintained. Applicant states that “the trade names have been removed from claim 8.” However, a review of claim 8 shows no such amendment.
The rejection of claims 1, 2, 7 and 8 under 35 USC 101 is withdrawn for at least the reason that claim 1 has been amended to include a step of administering a specific treatment for prostate cancer, which integrates the judicial exception (here, the correlation between the expression of a particular gene and prostate cancer) into a practical application of the judicial exception. Likewise, claim 7 has been amended to require treating with one or more “prostate cancer therapeutic agents”.
The rejection of claims 6 and 10 under 35 USC 101 is maintained and reiterated below. The rejection is not applied to claim 11, as the nucleic acid is labeled with a fluorescent dye, a quencher moiety, or a biotin tag, which renders the nucleic acid markedly different from how it is found in nature.
The rejection of claims 3-5 under 35 USC 101 as not being directed to one of the four statutory categories of invention is withdrawn, as claims 3-5 have been amended to clearly fall within the “process” category of invention.
The rejection of claims 3, 4 and 6 under 35 USC 102(a)(1) over Schlegel (US 2004/0259086) is withdrawn in view of the amendment to claims 3 and 6, requiring segments of a sample comprising a “maximal and minimal tumour cell count of 60% and 5% in tumour and tumour free samples”, which is not disclosed by Schlegel.
The rejection of claims 1-2, 5, 7-8 under 35 USC 103 over Schlegel in view of Accession Nos. NG_010415.2, AC210440.3, AC073021.12 and NG_010415.1 is withdrawn for the same reason.
The rejection of claim 9 under 35 USC 103 over Schlegel, the Accession Nos. and Hessels (US 2012/0309007) is withdrawn for the same reason.
New grounds of rejection are set forth below, as necessitated by the amendments.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The disclosure is objected to because of the following informalities: the specification does not contain a section “Brief Description of the Drawings”.  
Additionally, at page 17, line 32, the word “reverse” is misspelled as “revers”.
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see specification page 21, last line; page 22, line 10). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Regarding claims 6, 10 and 11, there was never any disclosure of placing “segments of a sample comprising a maximal and minimal tumour cell count of 60% and 5% in tumour and tumour free samples, respectively” into a kit. The word “kit” appears in the original specification 26 times. The kit was disclosed as comprising “a nucleic acid that hybridizes under stringent conditions to the nucleic acid according to SEQ ID NO: 1 and reagents for nucleic acid amplification and/or quantification and/or detection” (page 3, lines 12-14). The kit was disclosed as being “a packaged combination optionally including instructions for use of the combination and/or other reactions and components for such use” (page 5, lines 28-29). The kit was disclosed as comprising “at least one primer or probe, which is specific for one of the SEQ ID NOs. 1 to 42, preferably for SEQ ID NO: 1, and reagents for nucleic acid amplification and/or quantification and/or detection” (page 18, lines 2-4). The kit was disclosed as comprising “control samples” (page 18, line 10). Not “segments of a sample” or “samples comprising a maximal and minimal tumour cell count of 60% and 5% in tumour and tumour free samples”. Just “control samples”.
Regarding claims 1, 3 and 7 (and their respective dependent claims), the only basis for “selecting segments of a sample from a patient comprising a maximal and minimal tumour cell count of 60% and 5% in tumour and tumour free samples” is found in a discussion of how the inventors discovered what biomarkers were differentially expressed in tumour and tumour free samples. Specifically, at page 20, beginning at line 8, the specification discloses:
“Prostate tissue samples were obtained from surgery carried out at the Dept. of Urology of the University Hospital of Dresden and stored in liquid nitrogen at the Comprehensive Cancer Centre of Dresden University. Prostate tissue samples obtained from radical prostatectomies (RPEs) of prostate carcinoma (PCa) patients were divided into tumour and tumour-free samples. Prostate tissue samples from patients with benign prostate hyperplasia (BPH) were used as controls. Patient consent was always given.
To verify the status of the samples and their tumour cell content, all samples were divided into series of cryosections. To this end, frozen tissue samples were embedded in Tissue-Tek OCT-compound (Sakura Finetek GmbH) and fixed on metal indenters by freezing. Cryosections were prepared using a cryomicrotome (Leica) equipped with a microtome blade C35 (FEATHER) cooled to -28°C. Every sample was cut into a total of 208 cryosections, 4 of which were HE-stained and evaluated by a pathologist with respect to their tumour cell content (Fig. 1). This yielded 3 stacks of consecutive cryosections, each of which was flanked by HE-stained sections. Only stacks that were flanked on either side by sections containing at least 60% or at most 5% tumour cells were used as tumour or tumour-free samples, respectively. 50 cyrosections of the stacks chosen were then subjected to RNA preparation.”
Firstly, this only provides support for prostate tissue samples. It does not provide support for urine samples as recited in claims 3, 4, 9 and 12. It is not even clear how one would segment a urine sample to obtain “tumour” and “tumour free” samples as described in this passage.
Secondly, the passage quoted above describes studies undertaken by the inventors to discover biomarkers differentially expressed in prostate cancer. These samples were taken from patients already known to have prostate cancer. While the specification does contemplate samples for practicing the method of diagnosing/screening/detecting prostate cancer that include “biopsy material or tissue samples obtained during surgery” (specification page 7, lines 18-19), there was never a contemplation in the disclosure as filed to select “segments” of such tissues from a patient “comprising a maximal and minimal tumour cell count of 60% and 5% in tumour and tumour free samples” for the purpose of detecting or diagnosing prostate cancer. To practice the methods as now claimed, one must first determine the tumour cell counts of different “segments” of a sample from a patient to obtain a “tumour” sample and a “tumour free” sample. By that point, one has already determined the presence of cancer, so there would be no need to assess the expression of biomarkers. For this reason, too, the disclosure as filed would not convey to one of ordinary skill in the art that Applicant was in possession of a method for diagnosing prostate cancer by segmenting a sample from a patient into “tumour” and “tumour free” samples, then analyzing the segmented samples for expression of a biomarker to diagnose the presence of cancer.
Claim 5, is somewhat different. Notably, claim 5 does not contain any “diagnosing” step. It merely requires “selecting segments from a sample from a patient comprising a maximal and minimal tumour cell count of 60% and 5% in tumour and tumour free samples, respectively” and “contacting the segments with a nucleic acid that hybridizes under stringent conditions to the nucleic acid according to SEQ ID NO: 1”. According to the “Examples” section of the specification, the tissue sections containing at least 60% or at most 5% tumour cells were used as tumour or tumour-free samples, respectively. RNA was extracted from these “sample segments” and subjected to “Genome-wide long-RNA next generation sequencing”, which lead to the discovery of the disclosed biomarkers (e.g. SEQ ID NO: 1).
At page 22, the biomarkers were subjected to “Validation by custom microarrays”: “The microarray screening was performed using the retrospective PCa cohort comprising 40 prostate tissue samples from patients with benign prostate hyperplasia (BPH) as a control as well as 164 and 52 tumour and tumour-free tissue samples, respectively, of prostate cancer patients…”. The microarray analysis involved synthesis of complementary RNA (cRNA; see specification page 22, lines 31-33). It is not clear from the disclosure what the exact procedure for this cRNA synthesis entailed. However, it appears that once the RNA was extracted from the tissue, the “sample segment” (i.e. the tissue section) was no longer involved. Therefore, even if synthesizing cRNA involved hybridization of a primer specific for SEQ ID NO: 1 to the RNA obtained from the “sample segment”, this does not represent “contacting the segments with a nucleic acid that hybridizes under stringent conditions to the nucleic acid according to SEQ ID NO: 1”. Rather, it would represent “contacting RNA obtained from the segments with a nucleic acid that hybridizes under stringent conditions to the nucleic acid according to SEQ ID NO: 1”. Similarly, page 23 of the specification describes “Validation by quantitative real-time PCR”: “…a total of 56 tissue samples (16 tumour-free and 40 tumour samples) were analysed using quantitative real-time PCR. cDNA was synthesized from 100 ng total RNA using…random primers…”. Again, it was not the “sample segment” itself that was contacted with random primers, but rather RNA obtained from the “sample segment” that was contacted with the random primers.
In addition, claim 5 would still only be supported insofar as the “segments” of the sample were cryosections of prostate tissue. Claim 5 is not supported for any other type of sample or sample “segments”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5, 6 and 7 all contain the language “a maximal and minimal tumour cell count of 60% and 5% in tumour and tumour free samples, respectively”. Although this language can be found in the specification at page 27, lines 8-9, the meaning of this language is somewhat ambiguous. Ordinarily, if one were to see the language “the tumour sample has a maximal tumour cell count of 60%”, one would assume that means the sample has at most 60% tumour cells (i.e. 60% is the maximum). Similarly, if one were to see the language “the tumour free sample as a minimal tumour cell count of 5%”, one might assume that the sample has at least 5% tumour cells (i.e. 5% is the minimum). However, this does not appear consistent with what the specification states at page 20, line 22: “Only stacks that were flanked on either side by sections containing at least 60% or at most 5% tumour cells were used as tumour or tumour-free samples, respectively.” This language is unambiguous, and it is advised that such language be used instead (however, note the rejections under 35 USC 112(a) regarding this limitation above; substituting this language would not obviate that rejection).

In addition, it is noted that claim 1 requires “analyzing the expression level of the nucleic acid according to SEQ ID NO: 1 in the segments”, indicating that both the “tumour” and “tumour free” segments are analyzed. Claim 1 also requires “diagnosing the patient as having prostate cancer when the expression level of said nucleic acid is above a defined threshold”. However, it is not clear whether this refers to the expression level in the “tumour” segment, the “tumour free” segment, or both. A similar problem occurs for claim 7.
Claim 3 requires “wherein when the nucleic acid hybridizes to SEQ ID NO: 1 in the segments above a defined threshold value, the sample is designated as prostate cancer positive.” This literally requires that the hybridization in both the “tumour” segment and the “tumour free” segment must be above the defined threshold value for the sample to be designated as prostate cancer positive. This makes no sense, as one would expect, from the disclosure as filed, that the “tumour” segment would exhibit hybridization above the threshold, while the “tumour free” segment would not.

Finally, claim 8 contains the trademarks/trade names Taxotera® (brand name of Docetaxel), Jevtana® (brand name of Cabazitaxel), Novantrone® (brand name of Mitoxantrone), Emcyt® (brand name of Estramustine), Adriamycin® (brand name of Doxorubicin), Velban® (brand name of Vinblastine), Taxol® (brand name of Paclitaxel), Paraplatin® (brand name of Carboplatin), Casodex™ (brand name of Bicalutamide) and Navelbine® (brand name of Vinorelbine).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe materials administered as a step in the claimed method and, accordingly, the identification/description is indefinite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637